Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 has been    considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
	The prior art of record does not appear to teach the claimed actuator drive apparatus comprising, inter alia, “ wherein the first voltage signal is a voltage signal that becomes a constant bias voltage after a lapse of a predetermined time, and includes an overshoot signal larger than the bias voltage before the lapse of the predetermined time, and the second voltage signal is a voltage signal that is feedback-controlled so that a detection value detected by the gap sensor approaches a target value” (claim 1) or corresponding method comprising “wherein the first voltage signal applied in the first voltage application step is a voltage signal that becomes a constant bias voltage after a lapse of a predetermined time, and includes an 36 overshoot signal larger than the bias voltage before the lapse of the predetermined time, and the second voltage signal applied in the second voltage application step is a voltage signal that is feedback-controlled so that a detection value detected by the gap sensor approaches a target value” (claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832